                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 COREY L. DIAMOND,                                         )
                                                           )
            Plaintiff,                                     )
                                                           )
 vs.                                                       )   CA 19-915-CG-MU
                                                           )
 DEPARTMENT OF JUSTICE,                                    )
                                                           )
            Defendant.                                     )

                                                 JUDGMENT

        It is ORDERED, ADJUDGED, and DECREED that Plaintiff’s Complaint be

and is hereby DISMISSED with prejudice, prior to service of process, because

Plaintiff’s purported claim against the Department of Justice is time-barred.1

        DONE and ORDERED this 3rd day of February, 2020.


                                            /s/ Callie V. S. Granade
                                            SENIOR UNITED STATES DISTRICT JUDGE




        1
          In light of the foregoing, the Court finds Plaintiff’s second Motion to Proceed Without Prepayment of Fees
(Doc. 6) to be MOOT.
